Citation Nr: 1025960	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-31 149	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD) for the period 
from April 7, 2006, to May 28, 2007.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD for the period beginning May 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to September 2001 
and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a March 2007 rating decision, the RO increased the rating for 
the Veteran's service-connected PTSD from 10 percent disabling to 
30 percent disabling effective April 7, 2006.  Because this 
increase does not represent the maximum rating available for 
PTSD, the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an evaluation in excess of 30 percent 
disabling for PTSD for the period beginning May 29, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period from April 7, 2006, to May 28, 2007, the Veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent disabling 
for PTSD for the period from April 7, 2006, to May 28, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in June 2006 of the evidence required to 
establish service connection, the evidence not of record 
necessary to substantiate his claim for service connection, the 
Veteran's and VA's respective duties for obtaining evidence, and 
how VA determines disability evaluations and effective dates if 
service connection is awarded.  Thereafter, service connection 
was granted and an initial disability rating and effective date 
were assigned.  As his claim was more than substantiated in that 
it was proven, the purpose that the notice is intended to serve 
has been fulfilled and no additional notice is required.  
Dingess, 19 Vet. App. at 490-91.  Further, any defect in the 
notice that was provided is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Board therefore finds that VA's 
duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and treatment records from the Vet Center in 
Johnson City, Tennessee.  No other private treatment records 
regarding the Veteran have been obtained.  The duty to assist is 
not applicable in this regard, however, as he has not identified 
any such records.  See 38 U.S.C.A. § 5103A(b).  In July 2006, the 
Veteran was afforded a VA medical examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, the Board finds that 
all necessary development has been accomplished, and no further 
action is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

	(CONTINUED ON NEXT PAGE)


II.  Higher Evaluation

The Veteran seeks a disability evaluation higher than 30 percent 
for PTSD for the period from April 7, 2006, the effective date of 
the grant of service connection and award of compensation for 
this disability, to May 28, 2007.  He contends that his PTSD 
during this period was more severe than contemplated by this 
evaluation.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994), p. 32).  
GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6.

At the outset, the Board notes that the effective date of an 
award of compensation is fixed in accordance with the facts 
found, but generally cannot be earlier than the date of receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  No 
challenge regarding the effective date of April 7, 2006, the date 
VA received the Veteran's application for compensation for PTSD, 
has been made in this case.  The evidence regarding his PTSD 
before this date therefore is not within the period for which he 
can receive compensation.

The Veteran's complaints of sleep impairment, intrusive thoughts, 
and driving at night to avoid crowds and congestion are 
documented in a counseling record from the Johnson City Vet 
Center dated in late April 2006.  A diagnosis of PTSD, chronic, 
moderate to severe, also is documented.

A VA treatment record dated in April 2006 indicates that the 
Veteran's score on the Beck Depression Inventory indicated a 
severe level of depression.

In June 2006, the Veteran appeared appropriately dressed and well 
groomed for an appointment at VA.  He reported that his 
medication was working well.  In this regard, he noted that his 
sleep and irritability had improved, that he stays busy at work 
although he occasionally has difficulty with Arab customers, that 
his relationship with his wife had improved, and that he was able 
to enjoy activities.  He denied suicidal and homicidal ideation 
as well as hallucinations.  Upon examination, the Veteran was 
pleasant and cooperative and established a rapport with the 
examiner without difficulty.  His eye contact was fair and his 
speech was spontaneous and of normal rate, tone, and volume.  His 
mood was "better," although his affect was still constricted 
and anxious.  The Veteran's thoughts were logical and goal-
directed.  His insight and judgment were without gross 
impairment.  Based on this information and examination, he was 
diagnosed with PTSD.  A GAF of 50 was assigned.  The Veteran's 
medications were continued.

The Veteran was afforded a VA PTSD examination in July 2006.  He 
appeared dressed for the season and adequately groomed.  The 
examiner first reviewed the Veteran's claims file and discussed 
with him his medications and treatment.  The Veteran indicated 
that he could not attend counseling sessions at VA due to his 
work as a truck driver for a food distribution center and school 
schedule, but that he did seek treatment at the Johnson City Vet 
Center.  Then, the examiner took a detailed report of the 
Veteran's symptoms, which included nightmares on average of 1 to 
2 times per week, rumination regarding events in Iraq, startling 
easily, irritability, mood swings characterized by his wife as 
severe, fear of being in large crowds, a stressful relationship 
with his wife because he will not talk to her, and diminished 
concentration, particularly with respect to his schoolwork.  His 
symptomatology did not include hallucinations or suicidal or 
homicidal ideation.  The examiner next took a detailed report of 
the Veteran's military and social history.  Here, the Veteran 
noted that his wife had threatened to leave him due to his 
behavior.  The examiner finally conducted a mental status 
examination.  The Veteran was alert and oriented.  His eye 
contact was poor but his speech was of normal rate, tone, and 
prosody.  He was pleasant and cooperative, although somewhat 
anxious.  The Veteran described his mood as "alright," but his 
affect was predominately flat.  He had a positive ability for 
abstract thinking and his thought processes were logical, linear, 
and goal-directed with no evidence of psychosis, thought 
insertion, or thought blocking.  The Veteran also had the 
positive ability to recall, as he was able to recollect three 
items he was asked to remember immediately and after five 
minutes.  His judgment and insight appeared to be grossly intact.  
Based on this information and examination, the examiner diagnosed 
him with PTSD.  The examiner then assigned a GAF score of 65 and 
described the Veteran's occupational and social functioning as 
mildly impaired.

The Veteran also was afforded a VA general medical examination in 
July 2006.  No psychiatric symptoms were noted.  Upon 
examination, his mood, affect, judgment, behavior, and 
comprehension of commands were normal.  No evidence of obsessive 
behavior, hallucinations, or delusions was found.  The Veteran 
was not diagnosed with any psychiatric disability.

In his October 2006 notice of disagreement, the Veteran 
reiterated that his wife had threatened to leave him.  He then 
indicated that he goes to school online and took his job as a 
truck driver so that he could avoid people.  Finally, he stated 
that he is hypervigilant in that he drives in the middle of the 
road and constantly scans the road for improvised explosive 
devices.

S.W., the Veteran's wife, submitted a statement in October 2008.  
She noted that the Veteran has experienced symptoms, including 
nightmares and other sleep disturbances as well as withdrawal 
from her and the rest of the world by not talking, in the past.  
She then noted that her threats to leave him unless he sought 
help caused him to attend counseling sessions.

Given this evidence, the Board finds that the Veteran's PTSD does 
not warrant an evaluation in excess of 30 percent disabling for 
the period from April 7, 2006, to May 28, 2007.  His speech was 
not circumstantial, circumlocutory, or stereotyped, as it was 
spontaneous and normal in all respects throughout this period.  
There is no evidence that the Veteran experienced difficulty in 
understanding complex commands.  Indeed, his comprehension of 
commands was normal in July 2006.  There also is no evidence that 
the Veteran's judgment or abstract thinking were impaired.  
Descriptions of his judgment included normal, grossly intact, and 
without gross impairment.  His thought processes were 
characterized as logical, linear, and goal-directed.  In 
addition, he specifically was noted to be capable of abstract 
thinking.  The evidence further does not suggest that the Veteran 
experienced impairment in short- and long-term memory.  He was 
able to recall three items he was asked to remember immediately 
and after five minutes in July 2006.  Although he indicated that 
he feared being in large crowds and therefore avoided them, the 
Veteran was not noted to suffer from panic attacks while in large 
crowds or otherwise.  Finally, he experienced no disturbance with 
respect to mood and motivation.  The Veteran's mood was normal on 
one occasion and self-reported as "better" and "alright" on 
two other occasions.  He maintained a steady job and took school 
courses online.  He also indicated in June 2006 that he was able 
to enjoy activities.

The Board acknowledges that the Johnson City Vet Center diagnosed 
the Veteran with moderate to severe PTSD in late April 2006.  The 
Board also acknowledges that the Veteran's PTSD for the period 
from April 7, 2006, to May 28, 2007, manifested a few of the 
moderate to severe symptoms for a disability rating of 50 
percent.  While the Veteran's affect was observed to be normal on 
one occasion, it also was observed as constricted, anxious, and 
flat.  With respect to difficulty in establishing and maintaining 
effective work and social relationships, he was able to maintain 
his job.  He also experienced no difficulty in creating a rapport 
with VA physicians.  However, the Veteran's relationship with his 
wife was stressful because he would not talk to her.  The 
relationship reached the point where she threatened to leave him 
unless he sought help.  Yet even here, the Veteran sought 
counseling and noted in June 2006 that their relationship had 
improved.

Despite these acknowledgements, the Board finds that the PTSD 
symptoms experienced by the Veteran for the period from April 7, 
2006, to May 28, 2007, were most similar to those contemplated by 
the criteria for a 30 percent disability rating.  The evidence 
that his PTSD manifested some symptoms for a disability rating of 
50 percent is greatly outweighed by the evidence that his PTSD 
did not manifest other symptoms for a 50 percent rating.  Of 
particular importance is the Veteran's demonstrated ability to 
maintain employment and his improved relationship with his wife, 
which is not indicative of the occupational and social impairment 
with reduced reliability and productivity associated with a 50 
percent rating.  His occupational and social functioning indeed 
was described as only mildly impaired in July 2006.  
Additionally, the Veteran's variable GAF scores of 50 in June 
2006 and 65 in July 2006 represent mild to serious symptoms and 
some difficulty to serious impairment in social, occupational, or 
school functioning.  The level of functioning reflected within 
the span of these scores is thus more akin to the rating criteria 
for the assigned 30 percent disability rating than a higher 50 
percent rating.

In sum, the preponderance of the evidence is against an 
evaluation higher than 30 percent disabling for the Veteran's 
PTSD for the entire period from April 7, 2006, to May 28, 2007.  
Staged ratings therefore are not warranted, and the benefit of 
the doubt rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 30 percent 
disability rating for PTSD for the period from April 7, 2006, to 
May 28, 2007, is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board notes that 
there is no indication that the assignment of a disability 
evaluation on an extraschedular basis is warranted for the 
Veteran's PTSD during this timeframe.  See 38 C.F.R. § 3.321(b).

In this regard, there has been no showing that the Veteran's PTSD 
for the period from April 7, 2006, to May 28, 2007, reflected so 
unique or exceptional a disability picture that it could not be 
contemplated adequately by the regular schedular rating criteria 
discussed above.  The evidence as discussed above instead 
indicates that the Veteran's predominant symptoms are 
contemplated by these criteria.  There also has been no showing 
that the Veteran's PTSD resulted in marked interference with 
employment during this timeframe.  Rather, the evidence indicates 
that the Veteran successfully maintained a position throughout 
the period with a food service distribution center.  His 
occasional on-the-job difficulty with Arab customers, while 
indicative of some occupational impairment due to PTSD, falls far 
short of marked impairment.  Finally, there has been no showing 
that the Veteran's PTSD from April 7, 2006, to May 28, 2007, 
satisfied the unusual disability factor of requiring frequent 
periods of hospitalization.  Indeed, there is no evidence that 
this disability required any such hospitalization.

Without first finding that the Veteran's PTSD disability picture 
was not adequately contemplated by the regular schedular rating 
criteria and then determining that the evidence suggests unusual 
or exceptional disability factors, the criteria for submission 
for assignment of an extraschedular rating is not met.  Remanding 
this claim to the RO for referral to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service, who 
assign such ratings, thus is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent disabling 
for PTSD for the period from April 7, 2006, to May 28, 2007, is 
denied.


REMAND

Although the Board sincerely regrets the additional delay, the 
Veteran's claim of entitlement to an initial evaluation in excess 
of 30 percent disabling for PTSD for the period beginning May 29, 
2007, must be remanded for additional development.  Such remand 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claim so that he is afforded every 
possible consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes providing a contemporaneous medical 
examination when necessary to portray the current state of a 
service-connected disability.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

As noted above, the Veteran reported nightmares one to two times 
per week, startling easily, mood swings, irritability, fear of 
being in large crowds, and difficulty concentrating at his VA 
PTSD examination in July 2006.  His GAF score at the time was 65.

A VA treatment record dated May 29, 2007, reflects the Veteran's 
complaint of poor sleep, increased irritability, increased 
depression, flashbacks, intrusive thoughts, and increased 
isolation.  A GAF score of 45 was assigned.  In addition to these 
symptoms, subsequent VA treatment records dated through March 
2008 document the Veteran's complaints of increased anxiety and 
transient suicidal ideation.  The Veteran further indicated in 
his October 2008 substantive appeal on a VA Form 9 that he is 
depressed, irritable, and withdrawn from others, including his 
wife.  He also indicated that he has suicidal thoughts daily, 
experiences mood swings frequently, and sees things that are not 
really there occasionally.

The record reflects, then, that the Veteran's symptoms may have 
gotten worse starting May 29, 2007.  Thus, the Board finds the 
July 2006 VA PTSD examination inadequate to rate the Veteran's 
PTSD for the period beginning May 29, 2007.  It is now too remote 
in time to portray the current nature, extent, and severity of 
the Veteran's PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  The evidence indeed suggests, 
as the Veteran's representative contended in a May 2010 Informal 
Hearing Presentation, which this disability has worsened in 
severity since May 29, 2007, after the examination was conducted.  
An updated, contemporaneous VA examination therefore must be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new examination after 
noting that two years had passed since his last VA examination 
and that the Veteran contended his disability had increased in 
severity).

VA's duty to assist the Veteran in the development of his claim 
also includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

Treatment records from the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, dated through March 2008 have been associated 
with the claims file.  These records reflect that the Veteran has 
received ongoing treatment for PTSD.  However, no treatment 
records from this facility dated after March 2008 are currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  For this reason, 
and because such records, if extant, are potentially relevant to 
the Veteran's claim, they must be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any treatment records 
regarding the Veteran from the VAMC in 
Mountain Home, Tennessee, dated after 
March 2008.  All attempts to obtain the 
records must be documented in the claims 
file.  If no such records exist, the 
claims file shall be documented 
accordingly.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the current nature, extent, and 
severity of his PTSD.  The claims file 
shall be made available to and reviewed by 
the examiner.  The examiner shall note 
such review, and identify and discuss 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall describe and discuss 
the evidence of all relevant 
symptomatology.  All indicated diagnostic 
studies and evaluations deemed necessary 
shall be performed, and all findings shall 
be reported in detail.  The rationale for 
any opinions expressed shall be provided 
in the examination report.

4.  Finally, readjudicate the Veteran's 
claim of entitlement to an evaluation in 
excess of 30 percent disabling for PTSD 
for the period beginning May 29, 2007.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


